FILED
                             NOT FOR PUBLICATION                             JUL 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YUBIN QI,                                        No. 09-73522

               Petitioner,                       Agency No. A097-356-391

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Yubin Qi, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, including the agency’s adverse credibility findings. Cortez-Pineda v.

Holder, 610 F.3d 1118, 1124 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on discrepancies regarding the mistreatment Qi experienced during his

interrogations, evasive testimony about who made arrangements for him to leave

China, and his inability to provide detailed testimony about important subjects

such as his home church meetings and the day he was required to report weekly to

police. See Pal v. INS, 204 F.3d 935, 939-40 (9th Cir. 2000) (inconsistencies

between testimony and application regarding injuries petitioner received during

assaults); Wang v. INS, 352 F.3d 1250, 1256 (9th Cir. 2003) (evasive testimony);

Singh-Kaur v. INS, 183 F.3d 1147, 1153 (9th Cir. 1999) (lack of specificity). Qi’s

explanations for the inconsistencies do not compel a contrary conclusion. See Lata

v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Accordingly, in the absence of

credible testimony, Qi’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Further, Qi’s CAT claim fails because it is based on the same statements the

agency found not credible, and the record does not otherwise compel the finding




                                          2                                     09-73522
that it is more likely than not he would be tortured by or with the acquiescence of

the government if returned to China. See id. at 1156-57.

      Finally, in light of the agency’s supported adverse credibility finding, Qi’s

due process claim fails. See Rivera v. Mukasey, 508 F.3d 1271, 1276 (9th Cir.

2007) (even if petitioner shows IJ bias, court cannot find bias was basis for denial

of application where factual record supports denial).

      PETITION FOR REVIEW DENIED.




                                          3                                    09-73522